Citation Nr: 1706634	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include as secondary to a service connected traumatic brain injury (TBI).

2.  Entitlement to an increased rating for Human Immunodeficiency Virus (HIV)-related illness, evaluated as 30 percent disabling prior to April 8, 2010, and as 60 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to April 2004. 

This appeal comes before the Board of Veterans' Appeals Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, increased the rating for the Veteran's service-connected HIV-related illness to 30 percent disabling, effective December 18, 2009.  

The Veteran testified at a hearing before a Decision Review Officer of the RO in July 2012.  A transcript of the hearing is of record. 

This case was previously before the Board in November 2014, where the claims were remanded for additional development.  Subsequently, in a March 2016 rating decision, the RO readjudicated the Veteran's claim for a disability rating in excess of 30 percent for HIV-related illness and assigned a 60 percent rating effective April 8, 2010.  Because a higher evaluation is available for the service-connected disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

1.  The Veteran's bilateral eyesight condition is a developmental defect and not a disease or injury for service connection purposes. 

2.  The Veteran's bilateral eyesight condition was not caused or aggravated by his service connected TBI.

3.  For the rating period prior to April 8, 2010, the Veteran's HIV-related illness was manifested by recurrent constitutional symptoms or intermittent diarrhea, and he was on approved medication.  

4.  For the rating period beginning April 8, 2010, the Veteran's HIV-related illness has been manifested by symptoms consistent with the development of an AIDS-related opportunistic infection or neoplasm.

4.  AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems, or an HIV-related illness with debility and progressive weight loss, without remission, or few brief remissions, are not shown at any time.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral eyesight disability have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2016).

2.  The criteria for a disability rating in excess of 30 percent prior to April 8, 2010, for HIV-related illness have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.88b, Diagnostic Code 6351 (2016).

3.  The criteria for a disability rating in excess of 60 percent beginning April 8, 2010, for HIV-related illness have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.88b, Diagnostic Code 6351 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in July 2004, January 2010, and May 2010.  

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  The Veteran underwent VA examinations for these issues in February 2010, May 2011, October 2012 and March 2015.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remands have been undertaken.  Updated VA records were associated with the Veteran's file, the Veteran was afforded an additional VA examination for his eye disability claim, and addendum opinions were provided for the Veteran's HIV-related illness claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Service Connection for Bilateral Eyesight Disability

The Veteran is claiming that he currently has a bilateral visual disability as a result of a head injury incurred in active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis if there is evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, anisometropia, hyperopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran stated at his July 2012 hearing that he began having eyesight problems while serving as a radar operations specialist.  Aside from routine eye examinations, the Veteran's service treatment records are silent regarding any eyesight issue.  In a March 2015 VA examination, the examiner diagnosed the Veteran with hyperopia, opining that this refractive error commonly manifests with age.  As hyperopia is not a disease or injury within the meaning of applicable legislation relating to service connection under 38 C.F.R. §§ 3.303(c), 4.9, the Board finds that the Veteran does not have a disability for direct service connection purposes. 

The Veteran contends, however, that his eyesight began to worsen after an in-service head injury.  Indeed, the record reflects that the Veteran is service-connected for a traumatic brain injury (TBI). Thus, the question before the Board becomes whether the Veteran's diagnosed hyperopia was caused or aggravated by his service-connected TBI. 

In an October 2012 VA TBI examination, the examiner noted that the subjective symptoms of the Veteran's TBI were those that do not interfere with work, instrumental activities of daily living, or close relationships.  The examiner did not note that the subjective symptoms of the Veteran's TBI were those that moderately interfere with work instrumental activities of daily life, or close relationships - such as blurred or double vision.  Further, the examiner did not check "visual impairment" when noting whether the Veteran had any subjective symptoms or mental, physical or neurological conditions or residuals attributed to his TBI. 

In addition, and as previously noted, the Veteran was afforded a VA examination for his bilateral eyesight claim in March 2015, where the examiner opined that hyperopia commonly manifests with age.  In an April 2015 addendum opinion, the examiner further opined that "in no way" was the Veteran's hyperopia caused by any of his service connected disabilities, including his TBI, and that many patients have hyperopia that manifests due to age who have none of the Veteran's service connected conditions. 

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

However, in this case, the Board has the authority to and affords more probative weight to the opinions of the VA examiners regarding the etiology of the Veteran's eyesight disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner is a medical professional who reviewed the claims file and considered the reported history to support the conclusion.  It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's eyesight disorder was unrelated to his active service.  In addition, the opinions of the VA examiners are not contradicted by any other medical opinion of record, and were based on the examiners' thorough review of the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

For the foregoing reasons, the Board finds that the criteria for an entitlement to service connection for a bilateral eye disability, secondary to the Veteran's service connected traumatic brain injury (TBI), have not been met.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.  Increased Rating for HIV-Related Illness

The Veteran filed a claim for an increased disability rating for his service-connected for HIV-related illness on December 18, 2009, and the RO awarded an increased rating of 30 percent, effective that date.  In a subsequent rating decision, the RO increased the Veteran's disability rating to 60 percent, effective April 8, 2010.  As noted earlier, because higher evaluations are available for the service connected disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB, 6 Vet. App. at 38.  Based on the following, the Board finds that a rating in excess of 30 percent for HIV-related illness prior to April 8, 2010, and in excess of 60 percent thereafter, is not warranted. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Rating Schedule for HIV-related illness falls under C.F.R § 4.88b, Diagnostic Code 6351.  A noncompensable rating is assigned when the disease is asymptomatic, following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 count.  A 10 percent rating is assigned following the development of definite medical symptoms, a T4 count of 200 or more but less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  A 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems; HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, Notes 1 and 2.

The Veteran was assigned a 30 percent disability rating for the period from December 18, 2009 to April 8, 2010, and a 60 percent disability rating for the period thereafter.  The Veteran will be assigned a 60 percent disability rating for the period prior to April 8, 2010, if there is evidence of refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS-related opportunistic infection or neoplasm.  As the Veteran is presumed to be seeking the maximum benefit available, a 100 percent rating will be assigned for a showing of AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remission,  for any period on appeal.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351.

VA treatment records between June 2009 and June 2010 note that the Veteran complained of recurrent nausea and diarrhea, and continued treatment through approved medications. 

Upon VA examination in February 2010, the Veteran reported constitutional symptoms of diarrhea, nausea, and vomiting with medications, with no other symptoms, and continued treatment through approved medications.  He stated that he had no recurrent opportunistic infections.  The examination revealed no secondary diseases or AIDS-related illnesses or neoplasm, nor were there any findings of hairy cell leukoplakia or oral candidiasis.  The Veteran's weight and T-cell count were normal.      

April 8, 2010, VA treatment records note the Veteran's initial diagnosis of syphilis.  

In a May 2011 VA examination, the Veteran complained of nausea, vomiting, fatigue, and diarrhea due to medications.  The Veteran reported that his weight had been stable for some time.  The examiner noted that the Veteran was well-nourished and well-developed with no acute distress, with normal temperature and stable weight.  His T-cell count was 416.  He denied any exacerbations or symptoms of his HIV at the time. 

The Veteran underwent an additional VA examination in October 2012, where he complained of diarrhea, adenopathy, fatigue, and cellulitis.  He also reported being treated for recurrent syphilis.  In addendum opinions provided pursuant to the Board's November 2014 remand, the examiner added that the Veteran's recurrent syphilis was an AIDS-related opportunistic infection.  He was not noted as having any other opportunistic infections, secondary diseases, or neoplasms.  See e.g. September 2015 and January 2016 reports.

Additional VA treatment records dated June 2010 through January 2016 show occasional complaints of nausea and diarrhea with infrequent complaints of other HIV-related complications.  In a hearing before a Decision Review Officer at the RO in July 2015, the Veteran stated his T-cell count tended to fluctuate, and that his medication was causing frequent diarrhea.  

Based on the above, and pursuant to Diagnostic Code 6351, the Board finds that the Veteran's disability rating of 30 percent prior to April 8, 2010, is appropriate.  An evaluation of 30 percent was assigned effective December 18, 2009, because VA treatment records and the Veteran's February 2010 VA examination showed recurrent constitutional symptoms of intermittent diarrhea and that the Veteran was on approved medication.  A higher evaluation of 60 percent is not warranted prior to April 8, 2010, because the evidence does not show evidence of refractory symptoms, diarrhea, or pathological weight loss, nor is there evidence of the development of an AIDS-related opportunistic infection or neoplasm, prior to April 8, 2010.  

Moreover, the Board finds that the Veteran's disability rating of 60 percent beginning April 8, 2010 is also appropriate.  The Veteran was diagnosed with syphilis on April 8, 2010, which was confirmed by the VA examiner's addendum opinion to be an AIDS-related opportunistic infection.  As such, the Veteran was correctly assigned the current disability rating of 60 percent, effective on that date.   

The evidence of record does not show that the Veteran, at any time during the course of the appeal, had AIDS with recurrent opportunistic infections, or HIV-related illness with debility and progressive weight loss without remission, or few or brief remissions.  As such, a rating of 100 percent is not appropriate in the absence of symptoms which are serious enough to warrant the higher evaluation pursuant to Diagnostic Code 6361.  

The Board acknowledges the Veteran's lay statements regarding the severity of his HIV-related illness, and he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by a medical professional, as set forth in the examination reports and treatment records, than to the Veteran's lay statements.

The Board has also considered whether the Veteran's HIV-related illness presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's HIV-related illness are adequate in this case.  Specifically, the diagnostic criteria for infectious diseases adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, entitlement to increased disability ratings for HIV-related illness is denied.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a bilateral eye disability, to include as secondary to the Veteran's service connected TBI, is denied.  

Entitlement to an increased rating for HIV-related illness, evaluated as 30 percent disabling prior to April 8, 2010, and as 60 percent disabling thereafter, is denied. 




____________________________________________
Lana K. Jeng
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


